Citation Nr: 1716234	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and P.P., a friend



ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1942 to December 1945 and was awarded the Silver Star among his awards and decorations.  He died in February 2010.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015, the Board remanded this issue for the purpose of obtaining treatment records from the Veteran's treating physician.  The requested development was completed and the case was returned to the Board for further appellate action.  However, although the appellant had requested a video conference hearing, it was ever scheduled.  Consequently, the Board again remanded the claim in September 2016.  The appellant was afforded a video conference hearing in January 2017 and the case has been once again returned to the Board for appellate review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's death certificate states that he died on February [REDACTED], 2010.  The immediate cause of death was cardiorespiratory arrest, due to or consequence of failure to thrive, malnutrition, dehydration, and metastatic bone and liver cancer.  Other significant conditions said to be contributing to death included coronary artery disease, chronic obstructive pulmonary disease, artificial aortic valve, silicosis, posttraumatic stress disorder, anxiety, and a history of malaria.

2.  At the time of the Veteran's death, the Veteran was service-connected for malaria and mild anxiety state, both rated noncompensably disabling. 

3.  The Veteran's service-connected disabilities, singly or jointly with some other condition, were not the immediate or underlying cause of death or etiologically related thereto; nor did they contribute substantially or materially to the Veteran's cause of death, combine to cause death or aid or lend assistance to the production of death.

4.  The disorders that caused or substantially contributed to the Veteran's death were not demonstrated in service, are not shown to be due to in-service occurrence or event, and cancer was first shown years post-service and is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A, and implementing regulations, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The provisions require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim. 

VA is required to notify a claimant for a benefit administered by VA of any information and any medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For a claim for Dependence and Indemnity Compensation (DIC) benefits, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA has obtained service treatment records, assisted the appellant in obtaining evidence to the extent possible.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and the appellant has not contended otherwise.  The record indicates that VA has substantially complied with the notice and assistance requirements, in particular, the heightened and detailed notice of what evidence is necessary to support a claim for dependency and indemnity compensation benefits under 38 U.S.C.A. § 5103 (a).  See July 2010 VCAA/DTA Letter.

ANALYSIS

The appellant contends that the Veteran's service-connected disabilities caused his death and that the other causes of death should be found to be service-connected.  

A September 2010 rating decision denied the appellant's claim.  The decision stated that no medical evidence had been submitted offering any link between these conditions and the Veteran's military service.  

Service Connection for Cause of Death

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show:  (1) A present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death or substantially or materially contributed to it.  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to it.  38 C.F.R. § 3.312 (b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability is deemed to have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  As always, medical evidence is required to establish a causal connection between service or a disability of service origin and a veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran's Service-connected disabilities and the cause of death.

As significant conditions contributing to death, the Veteran's death certificate includes malaria and anxiety.  See June 2016 Death Certificate.  The Veteran's service treatment records show in-service diagnoses for malaria and anxiety state, mild.  Moreover, in 1946 the Veteran sought service connection for malaria and anxiety date, mild and received a noncompensable disability rating for each.  These ratings were confirmed and continued later in 1946 and again in 1948.  The Veteran did not seek further evaluation.  

Because the record contains no treatment history or diagnoses for the Veteran's service-connected disabilities beyond the initial period after service in which he sought benefits, a causal relationship cannot be established between those service-connected disabilities and the cause of death or the conditions to which his death was due or of which it was a consequence.  Nor does the record reflect substantial or material contributions of the service-connected disabilities to his death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Additionally, a May 2013 VA examiner's opinion provides greater probative weight than the Veteran's family physician's two opinions, which contain only conclusory statements without further explanation to the effect the Veteran's service-connected disability of anxiety state, mild is effectively PTSD and that it and malaria "partially" caused or contributed to his death.  More recently, the private examiner noted that the anxiety affected the Veteran throughout his life and that he lived a substandard life and that the anxiety undoubtedly contributed to death. 

The VA examiner's opinion stated that the record provided no documentation of any residuals of  malaria after the Veteran's service and there is no known medical nexus between malaria and liver cancer after fifty years had passed.  Moreover, he further noted that the record indicated that the Veteran's liver function tests were normal as recent as August 2006.  In regard to anxiety, the examiner observed that it had consistently been diagnosed in service as mild and the record does not reflect anxiety as an ongoing problem or any treatment of it.  He observed there are no diagnoses for post-traumatic stress disorder (PTSD) in the record.  He added that treating professionals believed that the Veteran's depression was due to his other ongoing medical conditions.     

In March 2016, another VA examiner similarly opined that the record does not contain evidence of residual effects of malaria or any indication of a causal relationship between the Veteran's service-connected disabilities and his cause of death or the related conditions, stated in the death certificate.  

However, the record does contain numerous statements of the appellant, as well as testimony of the appellant and her friend, P.P.  The statements and testimony are based on their knowledge of the Veteran's medical history and their observations.  The appellant states that the Veteran's service-connected disabilities support her claim as contributing factors to his death.  She further states other conditions characterized as significant on the Veteran's death certificate caused or contributed to his death.  Specifically, she asserts that there is an association of PTSD with cardiovascular disease and, therefore, PTSD played a major role in the Veteran's death; that excessive alcohol use is known to contribute to the development of cancers, as well as compromising the ability to resist them; that the Veteran's malaria and hepatitis caused liver damage; and that the Veteran's service in North Africa caused silicosis and chronic obstructive pulmonary disease and his wound in Italy resulted in brain damage.  In his testimony, P.P. added that the Veteran resisted seeking treatment for his disabilities, but nonetheless experienced their symptoms for decades. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, lay evidence cannot be determined not to be credible merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against lay statements.  Id.  Furthermore, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, competency is a question of fact, which is to be addressed by the Board.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis of a medical condition falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, at 1377 n.4.  By contrast, competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer a medical diagnosis, statement or opinion.  38 C.F.R. § 3.159.

The Board acknowledges the testimony of the appellant, in which she stated that she had initially trained as a nurse, but did not finish the program.  Eventually, she held positions as a medical assistant with a certification in phlebotomy and as a radiology technologist.  However, the duties entailed in the performance of these positions do not rise to the level of making conclusions from findings, formulating diagnoses and rendering opinions.  Medical assistants and technical staff members with some training and skill, usually in regard to the operation of machinery or digital programs, are not employed for such tasks.  Rather, they implement procedures.  The higher level mental activity concerning interpretation, assessments and the inferences from what is observed, based on medical knowledge, is the province of physicians, who have studied, have received specialized training, have received an advanced degree attesting to the successful completion of that training, have attained expertise, and have accumulated experience.   

Simply put, neither the appellant nor P.P. is capable of speaking to matters involving medical causation, such as the ultimate cause of death or the contributing factors to the Veteran's death.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training or medical expertise); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the above reasons, the Board finds that while the appellant and P.P. are competent witnesses to state the behaviors, incidences and readily identifiable symptoms they observed, they are not competent to draw conclusions as to the origin, character, clinical course, and causal relationships of those disabilities.

The Veteran's causes of death and service connection

As stated earlier in this decision, the Veteran's death certificate states that his immediate cause of death was cardiorespiratory arrest, due to or consequence of failure to thrive, malnutrition, dehydration, and metastatic bone and liver cancer.  Additionally, as other significant conditions contributing to death, the death certificate lists coronary artery disease (CAD); chronic obstructive pulmonary disease (COPD); artificial aortic valve; silicosis; PTSD; as well as the two service-connected disabilities discussed above.  Although the number of conditions included is extensive, other than the two service-connected disabilities discussed above, in no instance does the record support service connection for any of them, as there are no in-service treatment histories, diagnoses or opinions pertaining to these conditions.  

The record reflects only later treatment for some of these conditions.  The Veteran's artificial aortic valve was surgically implanted in 1977, as a result of his CAD  and possible related to his COPD, as indicated in his 1994 diagnosis.  The Veteran was assessed in August 2006 with depression/PTSD; however, in October 2007 he responded negatively to all PTSD screening questions.  The record indicates that he did not receive medications, therapy or a diagnosis. 

However, more relevant to the appellant's claim are in-service records, which indicate instances of treatment for hepatitis.  In particular, from November 1944 to the last week in December 1944, the Veteran was under observation for hepatitis.  Noted in the records was the impression of the Veteran's military physician that it was "probably hepatitis."  One December 1944 record however, concluded that the final diagnosis was gastritis.  In September 1945, the Veteran received and in-service diagnosis, which included "residuals of hepatitis."  Yet, after service there is no indication in the record that the Veteran ever sought treatment for hepatitis or that he received an unequivocal diagnosis of hepatitis.  Consequently, there is nothing at all which can link the condition to the cancer that the Veteran developed at the end of his life.  Significantly, as stated earlier in this decision, in the VA examiner's May 2013 opinion noted that the record indicated that the Veteran's liver function tests were normal as of August 2006.   

In regard to silicosis, the appellant contends that service in North Africa during the Second World War exposed the Veteran to excessive inhalation of sand, thereby causing the disability.  However, once again, there are no in-service complaints, treatment or diagnoses related to his exposure.  Furthermore, the VA examiner noted in his May 2013 opinion that a pulmonologist in 2000 had observed that the Veteran's post-service employment as a crane-operator in a smelting facility had exposed him to fumes and dust, including silica, which was used in the refining process for the production of nickel.  The VA examiner concluded that the Veteran's respiratory diagnosis was pneumoconiosis, consistent with silica or other exposure.  There is no clinical evidence that relates this to service.

The record consistently reflects the absence of complaints by the Veteran and a lack of contemporaneous medical evidence for most of the conditions listed on the death certificate as a cause of death or contributing factors it.  As discussed above, malaria and anxiety state, mild, were service connected disabilities; however, the record indicates that the Veteran did not seek treatment after receiving his disability ratings of 0 percent.  The Board has reviewed the appellant's statements intently in in an effort to understand as much as possible.  However, the Board must now draw the appropriate inferences and cannot find that the conditions listed on the death certificate as causing or contributing to the Veteran's death are service-connected.  Nor can the Board find that the Veteran's service-connected disabilities caused his death or substantially or materially contributed to it.  Cf. Van Slack v. Brown, 5 Vet. App. 499, 502 (1993) (medical evidence is required to establish a causal connection between service or a disability of service origin and a veteran's death).

Significantly, there is no evidence in the records of ongoing treatment for anxiety or for malaria, despite contentions to the contrary.  Moreover, there is no competent evidence that the service connected disabilities contributed in any substantial way to cause death.  The private physician's opinion is conclusory without medical reasoning or rationale and does not weigh significantly against the other opinions on file.

Accordingly, as a preponderance of the evidence weighs against this claim, the Board finds that a grant of service connection for the cause of the Veteran's death is not warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


